Citation Nr: 0807595	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  97-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970. The veteran served in Vietnam from October 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

This case was remanded by the Board in November 2005 for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service.

3.  A psychiatric disorder, to include PTSD, was not caused 
or aggravated by any incident of active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
psychiatric disorder, to include PTSD, have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
an August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements are associated with the 
claims file. The veteran was afforded VA examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for a psychiatric 
condition, including PTSD.  Specifically, he reports in an 
August 2007 statement, that while serving on active duty in 
Vietnam, his duties included being a cook, and that he was 
sometimes required to go into a combat zone to deliver food 
to soldiers and that he was subjected to mortar attacks.  The 
record does not show the veteran served in combat and because 
he has failed to respond to VA's attempt to assist him in the 
development of his claim there is no competent evidence to 
support his assertions. Thus, in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for a psychiatric disorder, to include 
PTSD, fails.   

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a diagnosis of PTSD, the remaining question 
is whether there is an in-service stressor; if there is 
evidence of combat service or corroborating evidence that his 
claimed stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

The veteran alleged that his stressors were incurred while he 
served in Vietnam as a cook.  In an August 2007 statement in 
support of his claim, the veteran stated that he was required 
to take food into the field to soldiers.  Although the RO 
requested additional information in order to verify any 
claimed stressors that the veteran claimed occurred while in 
Vietnam, the veteran did not respond.

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable due to a lack of sufficient detail. The RO 
contacted the veteran and requested further information in 
order to verify his stressors in August 2006 and March 2007.  
The veteran did not respond to the RO's request.  Because the 
veteran has declined to assist VA in the development of his 
claim by providing an account of his claimed stressors, he 
has foreclosed all meaningful inquiry. While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a).  
 
There is no medical or lay evidence, other than the veteran's 
uncorroborated lay testimony, to support the veteran's 
account of his stressors. The veteran's lay  testimony, by 
itself, is insufficient to establish the occurrence of a 
requisite stressor supporting service connection for PTSD. 
See Cohen, 10 Vet. App. at 142. 

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

The veteran contends that he is suffering from a psychiatric 
disorder, to include PTSD, due to service.  

The National Personnel Records Center (NPRC) informed the RO 
in July 2005 it was unable to located the veteran's service 
records, however, service treatment records including a June 
1973 and an April 1977 examination report were available from 
the veteran's national guard service in Puerto Rico, which 
indicated no complaints, treatment, or diagnosis of a 
psychiatric disorder.

The veteran was diagnosed with persecutory type delusional 
disorder during a March 1996 VA examination.  In May 1997, 
the RO received an examination report from Dr. VRR, who 
diagnosed the veteran with PTSD and alcohol dependency in 
remission.  The examiner opined the veteran did not present 
and had not presented with psychotic symptoms or behavior.  
In an October 2002 VA examination, the veteran was diagnosed 
with anxiety disorder and a March 2006 VA treatment note 
reported a diagnosis of depression.

There is no competent medical evidence of a nexus between the 
veteran's service and his claim of a psychiatric disorder, 
nor is there any competent medical evidence indicating a 
diagnosis of psychiatric disorder within one year of the 
veteran's separation from active duty. A June 1973 national 
guard examination was negative for any psychiatric disorders, 
approximately three years after the veteran's active service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of a 
psychiatric disorder to any event or incident during active 
military duty.

Nor is there any evidence of continuity of symptomatology. 
The first claim of  a psychiatric disorder associated with 
the veteran's file is dated in 1995, approximately 25 years 
after the veteran's separation from service.  This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a psychiatric 
disorder within the first post-service year.  

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

Service connection for a psychiatric disorder, to include 
post traumatic stress disorder, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


